Citation Nr: 1009944	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969 and from March 1970 to June 1986.  His military 
occupational specialties were administrative specialist and 
motor transport operator.  His decorations and medals include 
the National Defense Service Medal and Vietnam Service Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of a Department of the 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2007, a statement of the 
case was issued in May 2008, and a substantive appeal was 
received in June 2008.  The Veteran testified at a hearing 
before the Board in October 2009.  


FINDING OF FACT

A low back disability is related to service.  


CONCLUSION OF LAW

A low back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

There are no service treatment records related to a low back 
disability.  

The Veteran underwent a VA examination in April 2007.  He 
reported injuring his back in service when he fell off a tank 
suspending his right ankle, which resulted in a twisting 
injury and subsequent surgery on two occasions, including 
pins and plates in his ankle.  He stated that he reported 
back pain at that time, which continued to bother him during 
his military career.  Following physical examination, the 
examiner diagnosed degenerative disc disease.  The examiner 
opined that degenerative disc disease is the result of, at 
least as likely as not, from his military history sustained 
over a period of years while active duty in the military 
service.  

The Veteran underwent another VA examination in January 2008.  
He reported that degenerative lumbar spine was secondary to 
right ankle and right hip injuries sustained in service.  
Following physical examination, the examiner diagnosed Grade 
1 anterolisthesis of L3-L4 and multilevel degenerative and 
lumbar spondylosis.  The examiner could not opine as to 
whether a current disability of degenerative disease of the 
lumbar spine is due to the Veteran's service-connected 
residuals of fractured right ankle and degenerative disease 
of the right hip with disturbed gait without resorting to 
mere speculation.  

A letter from Dr. J.R.H. dated in August 2009 reflects that 
Dr. J.R.H. opined that the Veteran's degenerative arthritis 
of the back clearly is aggravated and has been aggravated 
over the years by the severe limp the Veteran walks with 
because of an ankle disability.  

After a review of all available evidence in the claims 
folder, the Board finds that the evidence is at least in 
equipoise as to the etiology of the claimed back disability, 
especially considering the favorable nexus opinions provided 
by the April 2007 VA examiner and Dr. J.R.H.  The foregoing 
evidence is found to support a grant of service connection 
for the Veteran's low back disability.  In so finding, the 
Board acknowledges that a VA examiner in January 2008 could 
not opine on the etiology of the Veteran's back disability 
without resorting to mere speculation.  However, the positive 
nexus statements are consistent with the facts of the case, 
including the Veteran's inservice duties and experiences.  
See 38 C.F.R. § 3.303(a)(Each disabling condition shown by 
service treatment records, or for which the veteran seeks 
service connection, must be considered on the basis of the 
places, types, and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence).

Accordingly, given the diagnoses of a low back disability in 
this case, an award of service connection for a low back 
disability is warranted here.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the 
Veteran are being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

Service connection for a low back disability is granted.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




	



 Department of Veterans Affairs


